DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 4-7, 11, 16-19, 42, and 43); and species A.: 2. FIG. 2 in the reply filed on 06/08/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 42 & 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 42 & 43, the “configured to…” limitations are unclear what structural configurations the applicant is trying to claim.  In addition, the limitation “to simulate a physiological perfusion rate in an organ” in claim 6 is unclear since the claim does not define a physiological perfusion rate in an organ, thereby rendering the scope of the claim unascertainable.  

Claim limitation: “the at least one channel is configured to provide a flow rate of the first and second flows of fluid to the channel network to simulate a physiological perfusion rate in an organ” in claim 6; “the inlet and outlet of the first reservoir are configured to prevent fluid depletion in the channel network when the device is in the forward titled position” in claim 42; “the inlet and outlet of the second reservoir are configured to prevent fluid depletion in the channel network when the device is in the reverse tilted position” in claim 43 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim, and/or the structure described in the specification does not perform the entire function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 11, 16-19, 42, and 43 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Tsao et al. (US 2013/0224845).
Regarding claim 1, Tsao et al. teach:
1. A device comprising: 
a reservoir base having a first reservoir and a second reservoir positioned at opposing ends thereof (see annotated Fig. 13 for example), each of the first reservoir and the second reservoir having an inlet and an outlet extending through the reservoir base (see Figs. 13-14 for example); and 
a channel layer (e.g., microfluidic chip 18) comprising one or more inlet channels in fluid communication with the inlets of the first and second reservoirs, one or more outlet channels in fluid communication with the outlets of the first and second reservoirs (see Figs. 13-14 & 16 for example), and a channel network (e.g., microfluidic process channels 24) comprising at least one channel extending between the one or more inlet channels and the one or more outlet channels (see Figs. 13-14 & 16 for example).
Regarding claims 1, 2, 4-6, 11, 42 & 43, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

    PNG
    media_image1.png
    1107
    1352
    media_image1.png
    Greyscale

Regarding claims 7, 11, 16-19, Tsao et al. teach:
7. The device of claim 1 further comprising: a catalyst (e.g., reagent/primer) in the at least one channel of the channel network (see ¶ 0080 for example). 
11. The device of claim 1, further comprising: an insert having at least one chamber (e.g., wells 72) configured to house a catalyst and in fluid communication with the at least one channel of the channel network (see ¶ 0080 for example). 
16. The device of claim 1, wherein the device is constructed of thermoplastics selected from the group consisting of polymethyl methacrylate (PMMA), polycarbonate, polystyrene, polyester, polyethylene, polyvinyl chloride, cyclic olefin copolymer, polypropylene, polyurethane, or polyetheretherketon (PEEK), silicone including polydimethylsiloxane (PDMS), glass, or metals, and combinations thereof (¶ 0130). 
17. The device of claim 1, wherein the first and second reservoir are coupled to the reservoir base by an adhesive, chemical bonding, or hot embossing (¶ 0130). 
18. The device of claim 1 further comprising: a sealing gasket (88, 140, 148) positioned between the reservoir base and the channel layer (see ¶ 0080, 0089 for example). 
19. The device of claim 1, wherein the channel network comprises a plurality of channels (see Figs. 13-14 for example). 

Claim(s) 1, 2, 4-7, 11, 16, 19, 42 & 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esch (US 2018/0273888).
Regarding claim 1, Esch teaches:
1. A device comprising: 
a reservoir base (e.g., base 12) having a first reservoir (32) and a second reservoir (34) positioned at opposing ends thereof (see Fig. 1B for example), each of the first reservoir and the second reservoir having an inlet and an outlet (38(1)-38(4)) extending through the reservoir base (see Fig. 2A & ¶ 0033 for example); and 
a channel layer (e.g., microfluidic component 16, 17) comprising one or more inlet channels in fluid communication with the inlets of the first and second reservoirs, one or more outlet channels in fluid communication with the outlets of the first and second reservoirs (42(1)-42(6)), and a channel network (52(1)-52(2)) comprising at least one channel extending between the one or more inlet channels and the one or more outlet channels (see Fig. 3A for example). 
Regarding claims 1, 2, 4-6, 11, 42 & 43, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 6, 7, 11, 16 & 19, Esch teaches:
6. The device of claim 1, wherein the at least one channel is configured to provide a flow rate of the first and second flows of fluid to the channel network (see ¶ 0039, 0044 for example). 
7. The device of claim 1 further comprising: a catalyst (e.g., cellular tissue) in the at least one channel of the channel network (¶ 0042). 
11. The device of claim 1, further comprising: an insert having at least one chamber (e.g., second tissue culture chamber 54) configured to house a catalyst and in fluid communication with the at least one channel of the channel network (see ¶ 0043-0044 for example). 
16. The device of claim 1, wherein the device is constructed of thermoplastics selected from the group consisting of polymethyl methacrylate (PMMA), polycarbonate, polystyrene, polyester, polyethylene, polyvinyl chloride, cyclic olefin copolymer, polypropylene, polyurethane, or polyetheretherketon (PEEK), silicone including polydimethylsiloxane (PDMS), glass, or metals, and combinations thereof (¶ 0030). 
19. The device of claim 1, wherein the channel network comprises a plurality of channels (see Figs. 2-3 for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch (US 2018/0273888) in view of Tsao et al. (US 2013/0224845).
Regarding claim 17, although Esch teaches the use of a biocompatible adhesive to assemble the first microfluidic component 16 and second microfluidic component 17 (¶ 0046-0047), the reference does not explicitly teach The device of claim 1, wherein the first and second reservoir are coupled to the reservoir base by an adhesive, chemical bonding, or hot embossing.
See Tsao et al. supra.
It would have been obvious to one of ordinary skill in the art to modify the device of Esch to couple the first and second reservoir to the reservoir base by an adhesive, as taught by Tsao et al., as using an adhesive to assemble a fluidic component is known in the art.  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 18, Esch teaches a support chip (66, 72) capable of providing a seal (¶ 0009) and a sealing member (14) for providing a seal with base (12) like a gasket (¶ 0032).  However, Esch does not explicitly teach The device of claim 1 further comprising: a sealing gasket positioned between the reservoir base and the channel layer.
See Tsao et al. supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Esch with the teachings of Tsao et al. for providing a sealing gasket positioned between the reservoir base and the channel layer.  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798